STATE OF LOUISIANA

                                  COURT OF APPEAL


 11
                                    FIRST CIRCUIT


                                    2022 CA 0099



                                  ANTHONY WILSON


                                        VERSUS

3OYCE REED, GAIL PICOU, AND WALGREEN LOUISIANA COMPANY, INC.



                                                Judgment Rendered:           OCT 2 1 2022




                On Appeal from the Twenty -Third Judicial District Court
                            In and for the Parish of Ascension
                                    State of Louisiana
                                   Docket No. 121, 573


                         Honorable Cody Martin, Judge Presiding




      Charles S. Long                           Counsel for Plaintiff/ Appellant
      C. Spencer Long, II                       Anthony Wilson
      Donaldsonville, Louisiana




      Daniel R. Atkinson, Jr.                   Counsel for Defendants/ Appellees
      Julie E. Vaicius                          Statewide Building Maintenance,
      Erin 0. Braud                             L. L. C., Prime Action Floors, L. L. C.,   and

      Metairie, Louisiana                       Walgreen Louisiana Company, Inc.




           BEFORE:       McDONALD, McCLENDON, AND HOLDRIDGE, 33.
McCLENDON, J.


        In this slip -and -fall case, the plaintiff appeals a summary judgment dismissing his

claims against the defendants. For the following reasons, we affirm.

                              FACTS AND PROCEDURAL HISTORY


        On March 25, 2018, Anthony Wilson filed a petition for damages, alleging the

negligence of Walgreen Louisiana Company, Inc. ( Walgreens), when he slipped and fel

on   March   27,    2017, on      the "    freshly waxed" floor of Walgreens store #             11413 in


Gonzales, Louisiana.'        Mr. Wilson asserted the hazardous condition of the floor, as wel


as the failure to place signs in the area where he fell warning of the slippery condition

of the floor. Mr. Wilson maintained that because of Walgreens' negligence, he suffered


injuries to his hip, neck, and other parts of his body. In supplemental and amending

petitions,   Mr. Wilson added Statewide Building Maintenance, L. L. C. ( Statewide)                    and



Prime   Action     Floors,   L. L. C. (   Prime)     as    defendants.      Walgreens    contracted    with


Statewide for floor cleaning services at the store and Statewide subcontracted with

Prime for the floor cleaning work.2

        After answering the petitions, the defendants filed a motion for summary

judgment on January 15, 2021.                 Therein, the defendants sought dismissal of Mr.


Wilson' s claims,    contending that Mr. Wilson could not prove that the floor had been

improperly waxed,       was    wet,       or was in an unreasonably dangerous condition.                Mr.


Wilson opposed the motion.


        After a hearing, the trial court signed a judgment with incorporated reasons on

September 30, 2021,          granting the defendants' motion for summary judgment and

dismissing Mr. Wilson' s suit with prejudice. Mr. Wilson appealed, maintaining that the

trial court erred in granting summary judgment.




I Joyce Reed and Gail Picou, two employees of Walgreens, were also originally named as defendants,
but they were subsequently dismissed without prejudice.

z In Its First Supplemental and Amending Petition for Damages, Mr. Wilson added Statewide, asserting
that it provided cleaning services for the store.         Statewide answered and filed a Third -Party Demand
against Prime, which was later dismissed.          Thereafter, Mr. Wilson filed his Second Supplemental and
Amending Petition, naming Prime as an additional defendant.

                                                          2
                                        SUMMARY 3UDGMENT


         After an opportunity for adequate discovery, a motion for summary judgment

shall be granted if the motion,           memorandum,              and supporting documents show that

there is no genuine issue as to material fact and that the mover is entitled to judgment


as a matter of law.          LSA-C. C. P. art. 966( A)( 3).        The summary judgment procedure is

favored     and    shall     be   construed    to   secure         the   just,    speedy,   and   inexpensive


determination of every action.             LSA- C. C. P.    art.   966( A)( 2).    In determining whether

summary judgment is appropriate, appellate courts review evidence de novo under the

same criteria governing the trial court's determination of whether summary judgment is

appropriate.      Rixner v. Our Lady of Lake Hospital, Inc., 2019- 0818 ( La. App. 1 Cir.

6/ 16/ 20), 306 So -3d 444, 448. Thus, appellate courts ask the same questions as the


trial court, that is, whether there is any genuine issue of material fact and whether the

mover is entitled to judgment as a matter of law. Id.


         The burden of proof on a motion for summary judgment rests with the mover.

Nevertheless, if the mover will not bear the burden of proof at trial on the issue before


the court on the motion for summary judgment, the mover's burden on the motion does

not require him to negate all essential elements of the adverse party' s claim, action, or

defense, but rather to point to the absence of factual support for one or more elements

essential to the adverse party's claim, action, or defense.                  The burden is on the adverse


party to produce factual support sufficient to establish the existence of a genuine issue

of material fact or that the mover is not entitled to judgment as a matter of law. LSA-

C. C. P. art. 966( D)( 1).


         Once a motion for summary judgment has been made and properly supported,

the adverse party may not rest on the mere allegations or denials in his pleadings, but

his responses must set forth specific facts showing that there is a genuine issue for

trial.   If the adverse party does not so respond, summary judgment, if appropriate, shall

be rendered against him. See LSA- C. C. P. art. 967( B).

         Circumstantial evidence may establish the existence of a genuine issue of

material fact to defeat summary judgment; however, the response of the adverse party

must set forth specific facts showing a genuine issue of fact exists. Guillory v. The

                                                       91
Chimes, 2017- 0479 ( La. App. 1 Cir. 12/ 21/ 17), 240 So. 3d 193, 195.          Although factual


inferences reasonably drawn from the evidence must be construed in favor of the parry

opposing    the    motion,   mere   conclusory   allegations,    improbable     inferences,     and



unsupported speculation will not support a finding of a genuine issue of material fact.

Id.


                                       DISCUSSION


        In his appeal, Mr. Wilson argues that the trial court erred in granting summary

judgment,     as   he   demonstrated   that   the    condition   of   the   floor   presented    an



unreasonable risk of harm.      Thus, he asserts, the condition of the floor is a genuine


issue of material fact precluding summary judgment. To the contrary, the defendants

aver that the trial court correctly determined that Mr. Wilson failed to meet his burden

of proving that the condition of the floor presented an unreasonable risk of harm to

customers of the store, that the defendants created or had actual or constructive


knowledge of any alleged defective condition, or that the defendants failed to exercise

reasonable care under the circumstances.


        To meet their initial burden, the defendants submitted several exhibits, including

the deposition of Mr. Wilson, in support of their motion for summary judgment.                  Mr.


Wilson testified that he arrived at the Walgreens store after an appointment with his

pain management doctor that morning, walked through the store, and dropped off his

prescriptions at the pharmacy. He stated that he then walked toward a hallway to the

restrooms, when he slipped and fell on the floor. Mr. Wilson testified that when he got


up, he saw a wet floor sign down the hallway by the restrooms, but not near where he
fell.   Mr. Wilson stated that from what he could tell, there was fresh wax on the floor

causing the floor to be " slick." Mr. Wilson acknowledged that the floor was not wet, but

that it was " shining." He believed the floor must have been waxed a few hours before.

         The deposition of Joyce Reed was also submitted in support of the defendants'

motion for summary judgment. Ms. Reed testified that she has been a store manager

at Walgreens for twenty-four years and has been manager at the Gonzales store for

seven    years.    She stated that Walgreens' employees damp mop the floor nightly;

however, a cleaning crew comes in biweekly on Sunday nights after the store is closed,

                                                 2
and they are the ones who wax the floor. Ms. Reed also testified that the floor in the

area where Mr. Wilson fell is tile with a smooth transition from a brown tile to a white


tile.3 She stated that after Mr. Wilson' s fall, she examined the floor to see if there was

any liquid or anything else on the floor, but she " didn't find anything."

        The defendants also introduced the affidavit of Oscar Martinez, a managing

member of Prime.          Mr.    Martinez attested that Prime is a commercial floor waxing,

polishing, and cleaning company. He stated that Statewide contracted with Walgreens

to perform scheduled floor maintenance services at the Gonzales store at issue.


Statewide subcontracted the floor maintenance work to Prime.                      Mr. Martinez attached


to his affidavit a work summary document showing work services provided by Prime

from February 14, 2017 through April 22, 2017, which showed the following:

        On February 14, 2017,            Prime    employees      performed      auto    scrub   and
        burnish services of the floor;


        On February 26- 28, 2017, Prime employees stripped and waxed the floor;

        On   March     10- 11,   2017,    Prime employees         performed     auto scrub and
        burnish services of the floor; and

        On   March     25- 26,   2017,    Prime    employees      performed     auto    scrub   and
        burnish services of the floor. No wax products were applied on this visit.


        Additionally, in support of their motion for summary judgment, the defendants

submitted a copy of the video surveillance of Mr. Wilson' s fall.                  The defendants also


offered discovery responses, which included copies of Prime' s Work Order History at the

Gonzales store around the time of the fall, Walgreens' Floor Care Wax Application

Process and Requirements, and Walgreens' Floor Care Program Overview.4

        In opposition to the motion for summary judgment,                       Mr.    Wilson offered an


excerpt from his deposition and portions of Prime' s Work Order History, the Floor Care

Wax Application Process and Requirements, the Floor Care Program Overview,                               and


Walgreens' Proof of Service Checklist for Floor Care, dated March 24, 2017. 5


3
    Ms. Reed testified that the brown flooring in the area of the pharmacy looks like wood, but is a
laminated tile, and that the rest of the store flooring is white tile. she also stated that at the time of Mr.
Wilson' s fall, there were no wet floor signs where he fell or by the restrooms.

4 The Floor Care Wax Application Process and Requirements and the Floor Care Program Overview were
marked confidential and subject to a protective order.


5   Mr. Wilson submitted a set of interrogatories as well, which requested what cleaning products were
used at the store.


                                                      5
Merchant Liability - Walgreens

       Mr.    Wilson' s burden of proof against Walgreens is governed by LSA- R. S.

9: 2800. 6. The Merchant Liability statute sets forth the burden of proof for a plaintiff in

a claim against a merchants for damages due to a fall on the premises and provides, in


pertinent part:



       A, A merchant owes a duty to persons who use his premises to exercise
       reasonable care to keep his aisles, passageways, and floors in a
       reasonably safe condition. This duty includes a reasonable effort to keep
       the premises free of any hazardous conditions which reasonably might
       give rise to damage.


       B. In a negligence claim brought against a merchant by a person lawfully
       on the merchant's premises for damages as a result of an injury, death, or
       loss sustained because of a fall due to a condition existing in or on a
       merchant' s premises, the claimant shall have the burden of proving, in
       addition to all other elements of his cause of action, all of the following:

         1) The condition presented an unreasonable risk of harm to the claimant
       and that risk of harm was reasonably foreseeable.

        2) The merchant either created or had actual or constructive notice of
       the condition which caused the damage, prior to the occurrence.


         3)   The merchant failed to exercise reasonable care.                  In determining
       reasonable care, the absence of a written or verbal uniform cleanup or
       safety procedure is insufficient, alone, to prove failure to exercise
        reasonable care.



       Although the owner of a commercial establishment has an affirmative duty to

keep the premises in a safe condition, he is not the insurer of the safety of his patrons

and is not liable every time an accident occurs. Jackson -Silvan v. State Farm Cas.

Ins. Co., 2014-0939 (       La. App. 1 Cir, 1/ 7/ 15), 2015 WL 115406, *          4(   unpublished), writ



denied, 2015- 0637 (       La.   5/ 22/ 15),   171   So. 3d    252.      The    statute    is   clear   and



unambiguous, and contains no provision for shifting the burden to a defendant to prove

its lack of culpability.     Rather, it is the plaintiff's burden to prove each element of a


cause of action under LSA- R. S. 9: 2800. 6( 6), and the failure to prove any of these

elements is fatal to the plaintiffs cause of action.                  White v. Wal- Mart Stores,


Inc., 970393 ( La. 9/ 9/ 97), 699 So. 2d 1081, 1082; Cyprian v. State Farm Fire and


Casualty Company,            2016- 0717 (      La. App. 1 Cir. 2/ 17/ 17), 2017 WL 658246, * 3

 unpublished).




6 It is undisputed that Walgreens is a merchant within the meaning of LSA- R. S. 9; 2800. 6.


                                                     C.1
         In this matter, Mr. Wilson questions the trial court's finding with respect to the

first element of LSA- R. S. 9: 2800. 6, namely, that the condition of the floor failed to


present an unreasonable risk of harm to the claimant. An unreasonable risk of harm is


present if the dangerous condition would reasonably be expected to cause injury to a

prudent person using ordinary care under the circumstances.               Willig v. Pinnacle

Entertainment, Inc.,        2015- 1998 ( La. App. 1 Cir. 9/ 16/ 16), 202 So. 3d 1169, 1173.

         The evidence offered by the defendants in support of their motion for summary

judgment sufficiently carried their initial burden and established the absence of support

for an element of Mr. Wilson' s claim against Walgreens. The area where Mr. Wilson fell


was examined by the store manager, and Ms. Reed found no condition that would have

caused Mr. Wilson to slip. Mr. Wilson admitted that the floor was dry and only surmised

that the floor had been waxed that morning based on his experience.               The evidence


established that the floor, in fact, had not been waxed that morning and had not been

waxed for approximately a month before Mr. Wilson' s fall, although the floor had been

scrubbed and burnished two days before his fall.

         The burden shifted to Mr. Wilson to produce factual evidence that the condition

of the floor presented an unreasonable risk of harm.              Mr. Wilson failed to present


evidence sufficient to establish that that he will be able to satisfy his evidentiary burden

at trial.     Mr. Wilson merely established that the floor had been cleaned and burnished

the night before his fall.     However, he presented no evidence that the floor had been


recently waxed or that the cleaning and burnishing resulted in the floor being slippery.

Mere conclusory allegations, improbable references, and unsupported speculation will

not support a finding of a genuine issue of material fact. Guillory, 240 So. 3d at 195.

Without       more,   the trial court correctly granted summary judgment in favor of

Walgreens.


Negligence - Statewide and Prime


            Mr. Wilson' s theory of liability against Statewide and Prime rests on the general

negligence principles of LSA- C. C. art. 2315. To succeed at trial, Mr. Wilson must satisfy


all elements of the duty -risk analysis: duty, breach, cause -in -fact, legal cause,           and



actual      damages.     See   Pontchartrain     Natural    Gas    System    v.   Texas       Brine



                                                 7
Company, LLC, 2018- 0631 ( La. App. 1 Cir. 7/ 3/ 19), 281 So. 3d 1, 6, writ denied, 2019-

01423 ( La. 11/ 12/ 19), 282 So. 3d 224. A negative answer to any of the elements of the


duty -risk analysis prompts a no -liability determination.         Id.


       Again,   the defendants as movers were not required to negate all essential


elements of Mr. Wilson' s claims, but merely to point out the absence of support for one

or more of those elements.              The defendants herein provided sufficient supporting

documents establishing the essential facts necessary to carry their burden,                  i. e., that


there are no genuine issues of material fact and that mover is entitled to judgment as a


matter of law.         Thus, the       burden   shifted to     Mr. Wilson.    Although     Mr. Wilson


acknowledged that the floor had not been recently waxed, he argued in his opposition

to the motion for summary judgment that burnishing the floor created the hazardous

condition that caused or contributed to his fall.           Specifically, he contended that because

the floor was burnished on March 25- 26, 2017, the burnishing made the floor siippery,

causing him to slip and fall. Mr. Wilson suggested that the cleaners used by Prime can

cause floor slipperiness if not used properly.              However, suggestions and arguments


alone are not enough to create a genuine issue of material fact.

       Mr. Wilson produced no evidence to indicate,                contrary to his assertions, that

Statewide or Prime created a dangerous condition by burnishing the floor or by cleaning

the floor improperly.        The record is devoid of any such evidence.               In light of Mr.


Wilson' s failure to produce evidence that the cleaning of the floor caused or contributed

to   the     alleged       condition     of     the    floor    when     he   fell,   we     conclude



that summary judgment in favor of Statewide and Prime was also appropriate.

                                              CONCLUSION


        For the foregoing reasons, the September 30, 2021 judgment of the trial court,

granting summary judgment in favor of Statewide Building Maintenance, L. L. C.,                  Prime


Action Floors, L. L. C.,   and Walgreen Louisiana Company, Inc. and dismissing the claims

of Anthony Wilson with prejudice, is affirmed.             Costs of this appeal are assessed against


Anthony Wilson.

        AFFIRMED.




                                                      N.